IN THE UNITED STATES DISTRlCT COURT
FOR THE DISTRICT OF MARYLAND

SHERON THORNTON,
Plaintiff,
Civil Action No. ADC-l6-3028

VS.

DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES,

-)6-!€-')£'-)€"3€"!€"3€'*-)€"3€‘*

Def`endant.

=!<=l==l<**************$*$****$***

MEMORANI)UM OPINI()N

Defendant, Department of Public Saf_ety and Correctional Services (“Defendant”), moves
this Court for summary judgment (the “Motion”) (ECF No. 63). Def`endant seeks a ruling from
the Court that pro se Plaintiff $heron Thornton cannot prevail on her retaliation claim against
Defendant because She cannot demonstrate the required elements of the claim. ECF No. 63 at l-
2. Plaintif`f` filed an opposition to Def`endant’S Motion (ECF No. 66) and later filed the Motion for
Leave to Amend Opposition to Summary Judgrnent (ECF No. 71). Def`endant did not file a reply
and the time to do so has since passed. After considering the Motion and response thereto, the
Court finds that no hearing is necessary See Loc.R. 105.6 (D.Md. 2018). ln addition, having
reviewed the pleadings of` record and all competent and admissible evidence submitted by the
parties, the Court finds that there is insufficient evidence from which a jury could find in Plaintiff’ s
favor on the retaliation claim. Accordingly, the Court Will GRANT Def`endant’s Motion (ECF No.
63). Because this Court Will grant Defendant’s Motion, the other pending motions, Plaintiff’s

Motion to Compel (ECF No. 56) and Motion f`or Leave to Amend Opposition to Summary

 

Judgment (ECF No. 71),1 are DISMISSED as MOOT.
FACTUAL BACKGROUNI)

This lawsuit arises out of Plaintiff’ s allegation of retaliation against her former employer,
the Departlnent ofPublic Safety and Correctional Services (“DPSCS” , in violation of Title VII of`
the Civil Rights Act and the Age Discrimination in Employment Act (“ADEA”). The facts are
Viewed in a light most favorable to Plaintiff`. Matsushita Elec. Indus. Co. v. Zem`th Radio Corp.,
475 U.S. 574, 587 (1986) (citation omitted).

Plaintiff`, an African-American, was employed with DPSCS from May 1997 until her
termination on December 22, 2016`. ECF No. 63-7 at 2, 1[ 4; ECF No. 63-8 at l. During that time,
Plaintiff held several positions within DPSCS: Arrest Booking Officer at the Baltimore City
Central Booking and Intake Center from May 1997 to October 1997; Parole and Probation Agent
l with promotions to Parole and Probation Agent II and Parole and Probation Agent Senior with
the l)ivision of`Parole and Probation (“DPP”) from October 1997 until July 2010; Field Supervisor
l with DPP from July 2010 until March 2013; and Facility Administrator with the Division of`
Pretrial Detention and Services from 'March 2013 until October 17, 2014, when she resigned. ECF
No. 63-8 at 1-2; ECF No. 66 at 1-2. Plaintiff` then sought and received reinstatement to state
service as a Parole and Probation Agent Senior on March 18, 2015 With the DPP office located in
Westminster, Maryland. ECF No. 63-8 at 2.

Plaintif`f’s claim of retaliation stems from a series of` alleged actions by DPSCS that
occurred over the course of at least six years, from 2010 until her termination in 2016. See ECF

No. 66. Because many of these allegations are time-barred, as explained further below, the Court

 

1 Even if` the Court considered Plaintiff"s amended opposition, the disposition would be the same.

 

will address only the factual background pertinent to the pending Motion, which includes
allegations made on or after August 7, 2015 while Plaintiff was Working as a senior parole and
probation agent in the DPl’ Westminster office. Plaintist allegations primarily relate to denial of
promotions, denial of a transfer request, and termination
A. Alleged Denial of Promotions

The Recruitment, Examination and Retention Unit manages the recruitment and hiring
processes for all DPSCS units and divisions. ECF No. 63-3 at l, 11 2. Appl_ications for employment
with DPSCS are collected and processed through JobAps, “the Maryland State web-based
recruitment and applicant tracking system.” Id. Once received through the JobAps program,
applications are reviewed by the Unit’S Human Resources analysts to determine if a position’s
qualifications are met. Id. at 2, 11 3. These analysts independently evaluate a candidate’s
application and determine whether the candidate meets the requisite qualifications without
contacting or discussing a candidate with management or employees or investigating whether a
candidate has engaged in protected activity. Id.

On August 28, 2015, Plaintiff submitted an application for reinstatement to the position of
Field Supervisor I. ECF No. 63-4 at 3. According to Plaintiff’s JobAps application history,
Plaintiff was eligible for reinstatement and was scheduled for an interview for the position. ld.
On March 9, 2016, Plaintiff applied for a Parole and Probation Regional Administrator position
through JobAps. Id. Her application was evaluated by Sandra Regler, Human Resources
Administrator IV, who determined that Plaintiff did not meet the qualification requiring six years
of experience in parole and probation Work including two years with administrative or supervisory
responsibility ECF No. 63-3 at 2-3, 11 5; ECF No. 63-5. In a letter dated July 22, 2016, Alicia

Coleman, Human Resources Administrator I, informed Plaintiff of the conclusion of her

 

application ECF No. 63-3 at 3, 11 5; ECF No. 63~5. Finally, on April 7, 2016, Plaintiff applied
for a Correctional Hearing Officer I position through JobAps`. ECF No. 63-4 at 3. The application
was evaluated by Sharon Grant, Human Resources Officer III, who concluded that Plaintiff did
l not meet the minimum experience required for the position. ECF No. 63 -3 at 3, 11 6; ECF No. 63-
6. In a letter dated June 24, 2016, Ms. Grant informed Plaintiff of the conclusion of her application
ECF No. 63-6.
B. Alleged Denial of Transfer Request
Upon her reinstatement to state Service on March 18, 2015, Plaintiff was assigned to the

DPP office in Westminster, Maryland. ECF No. 63-8 at 2. Prior to her assignment in Westminster,
Plaintiff had worked in Baltimore City for the entirety of her career. ECF No. 66 at 5-6. On
January 10, 2016, Plaintiff sent a formal request for transfer to an office in the Baltimore City
(Central) Region to the Regional Administrator, Dale Maselli. ECF No. 66, Ex. B. ln her request,
Plaintiff stated:

l am requesting a hardship as my home was in foreclosure and l had

moved out before I beg[a]n employment in Westmin`ster.

However[,] I have regained rights to said property, and will be living

in Baltimore. I am also in fear of the harassment that I have

encountered that has continued despite my voicing my concerns. As

a result, I have had to seek medical attentions thus my health is being

affected
Id.

On February 1 1, 2016, Plaintiff sent an email to Walter Nolley, Regional Administrator for

the Central Region, inquiring about the status of her transfer request. ' Id. Plaintiff reiterated the
hardship that her commute placed on her: “My commute from Baltimore to Westminster is, round

trip 70 miles per day, and this is very taxing on my already 13 year[] old vehicle.” Id. Plaintiff"s

request was ultimately referred to the Manager of the Employee Relations Unit, Glendell

 

 

Adamson, for assessment ECF No. 63-11. fn a memorandum dated March 11, 2016, Ms.
Adamson utilized the Voluntary Transfer Policy, a policy that became effective for all DPSCS
uniformed officers and parole and probation agents on August 14, 2015, to analyze Plaintiff’S
request. Ia'. at 4-6; ECF No. 63-12. Sections I, II, and VII of the Voluntary Transfer Policy were
deemed applicable to Plaintist request and state:
I. This policy applies to all Uniformed Officers and Parole and
Probation Agents who voluntarily request to transfer from
one work assignment to another work assignment within
DPSCS. '
II. An employee must have two years of service that includes

the probationary period in their current position and location
before requesting an initial transfer.

VII. Under circumstances of extreme hardship, the Deputy
Secretary for Operations may make an exception to the two
year Waiting period. Such hardships must be documented
and must have developed subsequent to the employee
accepting their current position. Under no circumstances
will pre-existing conditions/circumstances or commuting
distance be considered as reason for transfer prior to the two
year requirement

ECF No. 63-12 at 3-4. Based on these provisions, Ms. Adamson found that “[Plaintiff]’s request
for a voluntary transfer based on ' hardship is inconsistent With the letter and spirit of the
Department’s Voluntary Transfer Policy” and recommended that Plaintiff’ s request be denied.
_ECF No. 63-11 at 5-6. Specifically, Ms. Adamson noted that Plaintiff did not satisfy Section ll
of the policy because she had not been assigned to the Westminster office for the required two
years or Section VII of the policy because the circumstances'leading tod her hardship did not occur
subsequent to accepting the position in Westminster. Id. at 5 . Ms. Adamson also noted that she

found “no evidence that [Plaintiff] had been previously involuntarily reassigned, as her assignment

 

to the Westminster field office was based on the needs of the agency at the time of her
reinstatement.” Id. Based on this assessment, Plaintiff’s request for transfer was denied. ECF
No. 63-7 at 4, '[[ 10. Thereafter, Plaintiff filed a grievance challenging the denial of her transfer
request and her case was referred to an Administrative Law Judge (“ALJ”) with the Office of
Administrative Hearings (“OAH”). Id.; ECF No. 63-13. In a written decision dated August 16,
2016, the ALJ dismissed Plaintiff’s grievance. ECF No. 63-13. Plaintiff petitioned the Circuit
Court for Baltimore County for review, but her petition was dismissed for being untimely filed.
ECF No. 63-14.
C. Terminatioo

All DPSCS employees are required to comply with the DPSCS Standards of Conduct and
Intemal Administrative Disciplinary Process (“DPSCS Standards of Conduct”) as well as
Executive Directives. ECF No. 63-7 at 2, 11 5. Several provisions of the DPSCS Standards of
Conduct and Executive Direct-ive ADM.050.0043, titled “Employee and Inrnate Visiting and
Communication,” prohibit employees from having contact with inmates in correctional facilities,
offenders, or other clients except for business purposes Id.; ECF No. 63-8 at 6. Pursuant to _
Section II.DD of the DPSCS Standards of Conduct:

(1) An employee may not visit the homes of inmates, offenders
or clients, relatives of inmates, offenders or clients, or known
friends of inmates, offenders or clients for any purpose other
than official Agency business. If such visit is necessary,
prior written approval from the appointing authority or
designee shall be obtained and made a matter of record.
Such contacts shall be handled in an objective and
professional manner.

(2) An employee may not contact or visit inmates at any
correctional facility, regardless of whether he/ she is on or off
duty, for any purpose other than official Department

business The exception to this shall be for an employee who
is related to the inmate. Any request for permission to visit

 

relatives shall be approved by both the employee’s
appointing authority or designee and by the appointing
authority o[r] designee of the institution or facility where the
relative is incarcerated

(3) An employee may not become socially, personally, or
intimately involved in relationships with inmates, offenders,
or clients of the Department This includes communication
through written correspondence, telecommunications and
social interactions

(4) An employee may not allow inmates to contact or visit them
for any purpose while off duty.

ECF No. 63-8 at 6-7.

On December 22, 2016, Plaintiff was terminated from her position as a senior parole and
probation agent because she had unauthorized contact with an inmate in a correctional facility,
failed to disclose the contact, and made false statements during an investigation into the matter, in
violation of the DPSCS Standards of Conduct. ECF No. 63-7 at 2, 1111 4-5; ECF No. 63-8 at 2-8.
The unauthorized contact occurred on August 6, 2016, when Plaintiff accepted a telephone call on
her personal cell phone from Phillip Wise, an inmate in the Baltimore Pre-Release Unit at the time.
ECF No. 63-8 at 2. During the eight-minute telephone call, Plaintiff relayed personal inforrnation,
such as her new assignment to the Westminster office and her upcoming birthday and advised Mr.
Wise not to call her “because you know why. I don’t Want to get in trouble.” Id. Plaintiff also
encouraged Mr. Wise to Write to her and verified that he had her home mailing address. Id.
v Plaintiff failed to report this contact to her supervisor or anyone in the chain of command. Id. at
5.

On November 22, 2016, a DPSCS analyst With the Intelligence and Investigation Division,

Nicholas Weikel, learned of the conversation when conducting routine monitoring of inmate phone

calls.2 Id.; see ECF No. 63-9 at 5-6. Mr. Weikel reported the contact and the matter was assigned
to Detective Johnnathan Wright for investigation ECF No. 63-8 at 2-3. Detective Wright’s
preliminary investigation established that Plaintiff’s personnel file did not contain written
documentation authorizing communication With Mr. Wise or any other inmate and that Plaintiff
had signed an acknowledgement of the DPSCS Standards of Conduct. Id. at 3. Plaintiff’ s records
' also continued her home address and verified that her personal cell phone number was the number
Mr. Wise had contacted Id.

On December 6, 2016, Detective Wright interviewed Plaintiff about the phone call. Id. at
3-4. Plaintiff denied having any contact with Mr. Wise until she was shown a photo of him and
specifically asked whether she had had atelephone conversation With him. Id. at 4. Plaintiff stated
that she had accepted Mr. Wise’s phone ca11 but told him she could not speak with him and hung
up promptly Id. She denied that she engaged in any further conversation with Mr. Wise during
the call. Id.

On December 16, 2016, Joseph Clocker, Acting Director of DPP and Plaintiff’s appointing
authority, conducted a mitigation conference with Plaintiff. Id. During the conference, Plaintiff
denied giving l\_/fr. Wise her home address and reiterated that She told him he could not call her.
Id. However, it was noted that Plaintiff had responded to an equipment check on December 5,
2016, in which she answered “no” to a question about having contact with inmates, Id. Plaintiff

denied having any sort of intimate relationship with Mr. Wise and explained that Mr. Wise had

 

2 The Intelligence and lnvestigation Division routinely reviews outgoing inmate phone calls on a
monthly basis. ECF No. 63 -9 at 5 . \The software the Division uses identifies phone calls made to
DPSCS employees to monitor improper fraternization. Id. In the summer and fall of 2016, a
software issue resulted in a backlog of calls to be monitored, which resulted in Plaintist
unauthorized contact going undetected until November 22, 2016, when the call was monitored
Id. at 6.

 

previously performed work on her horne, which was the extent of the relationship. Id. at 4-5.
After considering the evidence, Mr. Clocker concluded that Plaintiff violated several provisions of
the DPSCS Standards of Conduct as well as provisions of the Code'of Maryland Regulations and
the DPSCS Executive Directive on employee-inmate communication Ia'. at 5-7. In particular,
Mr. Clocker_ determined that Plaintiff had violated the following provisions of the DPSCS
Standards of Conduct: Section II.K(4), relating to insubordination;3 Section II.S(l), relating to
reports;4 and, Section II.DD, relating to unauthorized contact with inmates, offenders, or clients as
described above. Id. at 6. Mr. Clocker submitted his recommendation for termination and it was
approved by DPSCS Secretary Stephen Moyer on December 20, 2016. Id. at 8-10. Plaintiff s
termination was effective on December 22, 2016. ECF No. 63-7 at 2, il 4.

Pursuant to section 11-109 of the State Personnel and Pensions Article of the Maryland
Code, Plaintiff appealed her termination and the case was referred to OAI-I for a hearing before an
ALJ. Id. 11 6. After conducting an evidentiary hearing, the ALJ issued a written decision on June
5, 2017, concluding that Plaintiff’s termination was proper. ECF No. 63-9 at 17. Plaintiff
petitioned the Circuit Court for Baltimore City for review and, on June 8, 2018, the court affirmed

the ALJ’s decision in a written decision ECF No. 63-10.

 

3 Section II.K(4) provides: “An employee shall cooperate with a superior or other person
designated to conduct an investigative procedure. An employee shall answer all questions
truthfully and to the full extent of his/her knowledge due to security purposes.” ECF No. 63-8 at
6.

4 Section ll.S(l) provides in relevant part: “An employee may not make any false oral or written
statement or misrepresent any material fact, under any circumstance, with the intent to mislead
any person or tribunal. Reports submitted by employees shall be clear, concise, factual and
accurate.” ECF No. 63-8 at 6.

 

D. Other Allegations

In addition to the primary allegations relating to denial of promotions, denial of the transfer
request, and termination Plaintiff also makes several other allegations in her claim of retaliation
In October 2015, Plaintiff “observed her supervisor, Rubin, hiding around the corner listening to
her conversation with an offender.” ECF No. ll at 15, il 132. Around this time, Plaintiff also
learned that Rubin “watched [Plaintiff] and another Black colleague on the surveillance cameras.”
Id. Another supervisor, Robinson, also told agents not to speak with Plaintiff. Id. 11 133. In
November 2015, Plaintiff received a “concerns memorandum” from a different supervisor,
Hubble, after Plaintiff informed Hubble of deficiencies in an audit. Itd. at 16, il 138. In November
2015, March 2016, and June 2016, Plaintiff observed documents in her personnel file that she
believed were rescinded, and she was not permitted to make copies. Id. at 16-17, 111 135, 141,
149. \

PRoCEDUgAL BACKGRotJND

According to her Complaint, Plaintiff filed at least nine Charges of Discrimination against
DPSCS With the “EEO,”5 and/or the Equal Employment Opportunity Commission (“EEOC”)
between 2010 and 2016. ECF No. ll at 3-10, 111 23, 28, 33, 48, 60, 63, 66, 82, 86. However, this
Court has previously determined that the June 2, 2016 Charge is the “operative” one. ECF No. 30
at 8. Plaintiff filed the June 2, 2016 Charge with the Maryland Commission on Civil Rights and
the EEOC, alleging retaliation dating from November 17, 2015 through March l, 2016. ECF No.

20-2. In the Charge, Plaintiff stated that she was issued a disciplinary memorandum on November

 

5 Plaintiff repeatedly references the “EEO” in her Second Amended Complaint. ECF No. 11 at 3,
1[ 23. The Court understands this to be a reference to the DPSCS Equal Employment Opportunity
office.

10

17, 2015 and that she filed an appeal to challenge her work location assignment in March 2016.
Id. Plaintiff asserted that DPSCS failed to provide her with a valid reason for the discipline and
failed to respond to her appeal. Id. The EEOC then issued Plaintiff a “Notice of Suit Rights”
letter.6 ECF No. 11 at 2, 11 8.

On August 30, 2016, after exhausting her administrative remedies, Plaintiff filed suit pro
se in this Court. ECF No. l. ln addition to DPSCS, the initial Complaint named as defendants
Stephen T. Moyer, Secretary of DPSCS; Joseph Clocker, DPP Director; Brenda Miller, “Human
Resources, DPSCS”; and Jarnes Fox, “Employee Relations, Department of Budget and
Management.'” Id. Plaintiff filed her First Amended Complaintp`m se on October l 1, 2016, adding
Governor Larry Hogan and l)avid Brinkl`ey, Secretary of the Maryland Department of Budget and
Management. ECF No. 3. On January 10, 2017, Plaintiff filed her Second Amended Complaint
through counsel and named only DPSCS. ECF No. 11. Plaintiff" s Second Amended Complaint

d alleges that she suffered race and gender discrimination in violation of Title VII of the Civil Rights
Act of 1964, age discrimination in violation of the ADEA, and retaliation in violation of the ADEA
and Title Vll in her employment with DPSCS. Id.

On April 21, 2017, Defendant filed a pre-discovery motion to dismiss ECF No. 20. On
May 26, 2017-, Plaintiff filed an opposition, ECF No. 25, and Defendant filed a reply on June 21,
2017, ECF No. 29. ln an order dated August 18, 2017, this Court dismissed all claims set forth in

the Second Amended Complaint except Plaintiff’ s claim of retaliationTf ECF No. 31, ‘|l 2.

 

6 The Court notes that Plaintiff has neither provided the date of the Notice nor produced the Notice
of Right to Sue.

7 On October 13, 2017, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings ECF
No. 36.

11

 

 

 

On January 2, 2019, Defendant filed its Motion seeking summary judgment against
Plaintiff for her claim of retaliation in violation of Title VII and the ADEA. ECF No. 63. On
January 18, 2019, Plaintiff filed an opposition ECF No. 66. Defendant did not file a reply and
the time to do so has since passed

This matter is now fully bn`efed, and the Court has reviewed Defendant’s Motion as well
as the response thereto. F or the foregoing reasons and pursuant to Federal Rule of Civil Procedure
56(a), Defendant’s Motion (ECF No. 63) is GRANTED.

DlscussIoN
A. Standard of Review

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment but rather, there must be a genuine issue of
material fact. Anderson v. Lz’berz‘y Lobby, Inc., 477 U.S. 242`, 247-48 (1986) (“[T]he mere
existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
‘ material fact.” (emphases in original)). An issue of fact is material if, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Id. at 248. There is a
genuine issue as to material fact “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Id.; see also Dulaney v. Packaging Corp. ofAm., 673 F.3d 323, 330

(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor

12

 

of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (intemal citations omitted).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is
absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on
the non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. Indus.
Co., 475 U.S. at 586. In order to meet this burden, the non-movant “may not rest upon the mere
allegations or denials of [its] pleadings,” but must instead “set forth specific facts showing that
there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football Club, Inc. , 346 F.3d 514, 522
(4th Cir. 2003) (quoting Fed.R.Civ.P. 56(e)).

In determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.
2011)). A genuine issue ‘of` material fact exists if “there is sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St. Paul
Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249). Thus,
“to grant summary judgment the [c]ourt must determine that no reasonable jury could find for the
nonmoving party on the evidence before it.” Moss v. Parks Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perz'ni Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

B. Defendant’s Motion for Summary Judgment

Defendant argues that it is entitled to summary judgment because Plaintiff has failed to

establish a prima facie `case for her retaliation claim. Specifically, Defendant contends that many

of the alleged actions do not rise to the level of adverse employment action sufficient to support a

13

 

claim of retaliation and that the actions which arguably do rise to a sufficient level were not
causally connected to any protected activity ECF No. 63 at 1-2. Additionally, Defendant
contends that there were legitimate, non-retaliatory reasons for its actions. Ia’. at 2.

The Plaintiff in this matter is pro se. The Court liberally construes complaints filed by pro
se plaintiffs UnitedStates v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012). Pro se lawsuits “represent
the work of an untutored hand requiring special judicial solicitude.” Beaudett v. City ofHampton,
775 F.2d 1274, 1277 (4th Cir. 1985). However, pro se lawsuits “do[] not transform the court into
an advocate.” Weller v. Dep ’r ofSoc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

Title Vll and the ADEA prohibit retaliation against an employee because the employee has
“opposed” an “unlawful employment practice.” 42 U.S.C'. § 2000e-3(a); 29 U.S.'C. ‘§ 623(d).
Plaintiffs may prove retaliation through “two ‘avenues of proof’”: (1) direct or indirect evidence,
or (2) the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
Foster v. Um'v. of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015) (quoting Hi`ll v. Lockheed
Martin Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (en banc)). “It is left to the
plaintiff’ s discretion Whether to proceed by direct and indirect evidence or by mean[s] of the
McDonnell Douglas burden-shifting framewor .” Id. (citing Diamond v. Colonial Lijé &
Accident Ins. Co_, 416 F.3d 310, 318 n4 (4th Cir. `2005)). To prove retaliation, "‘plaintiffs are
limited to ‘traditional principles of but-for causation’ and must be able to prove that ‘the unlawful
retaliation would not have occurred in the absence of the alleged wrongful action or actions of the

employer.”’ Id. (quoting Univ. ofTex. Sw. Med. Cir. v. Nassar, 570 U.S. 33 8, 360 (2013)).

14

 

l. Plaintiff’ s Allegations Relating To Events Preceding August 7, 2015 Are Time-Barred.

 

Preliminarily, before addressing Plaintiff’S claim of retaliation the Court will consider
Defendant’s argument that the Court should decline to consider all allegations relating to events
prior to August 7, 2015 as they are time-barred ECF No. 63-2 at 10-12.

“Bef`ore a plaintiff may file suit under Title Vll or the ADEA, [s]he is required to file a
charge of discrimination with the EEOC.” Jones v. Calvert Grp., Lta'. , 551 F.3d 297, 300 (4th Cir.
2009). Both Title Vll and the ADEA require the complainant to file a charge within a prescribed
amount of time. 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d)(1). “‘The basic limitations period
is 180 days after the alleged unlawful employment practice. However, the limitations period is
extended to 300 days when state law proscribes the alleged employment practice and the charge
has initially been filed with a state deferral agency’ The same limitation periods apply regarding
ADEA claims.” Jones, 551 F.3d at 300 (quoting Tz'nsley v. Firsf Um'on Nat’l Bank,' 155 F.3d 435,
439 (4th Cir. 1998)).

ln the “Administrative Procedure” section of her Second Amended Complaint, Plaintiff
cited the June 2, 2016 Charge and the resulting right-to-sue letter as an apparent basis for her
clairns. ECF No. 1 1 at 2~3, 1111 7-9. As a result, this Court determined that the June 2, 2016 Charge
was the “operative” one. ECF No. 30 at 8. Maryland is a “deferral” jurisdiction and the appropriate
enforcement agency is the Maryland Commission on Civil Rights. Rt'chardson v. Ma'. Transft
Admin., RDB-18-0884, 2019 WL 1002597, at *4 (D.Md. Mar. 1, 2019). Because Plaintiff’s June
2, 2016 Charge was filed with the Maryland Commission on Civil Rights, the 300-day period
applies in this case. Thus, the Court will consider only allegations falling within the 300-day time

frame extending from the filing date of June 2, 2016 back to August 7, 2015 . Allegations pre-

15

 

dating August 7, 2015 will not be considered as they are time-barred pursuant to Title Vll and the

ADEA.

2. Plaintiff Cannot Establish Retaliation Under The McDonnell' Douglas Burden-Shift_ing

Framework.8

As noted, plaintiffs are entitled to prove retaliation by presenting direct and indirect
evidence of retaliation or by way of the McDonnell Douglas framework Foster, 787 F.3d at 249.
Here, Plaintiff has not alleged acts of direct discrimination ECF No. 30 at 25. Thus, the Court
will analyze Plaintiff’ s retaliation claim under the burden-shifting framework of McDonnell
Douglas. See 'Yashenko v. Harrah ’s NC Casino Co. , 446 F.3d 541, 550-51 (4th Cir. 2006). Under
that framework, if Plaintiff states a prima facie case of retaliation the burden shifts to Defendant
to show that it had a legitimate, non-retaliatory reason for its contested action See id. at 551. If
Defendant makes such a showing, the burden then shifts back to Plaintiff to show that the stated
reason Was pretextual and that retaliation was the “actual reason” for the contested action See
Foszer,' 787 F.3d at 253-54.

To establish a prima facie case of retaliation under Title VII, a plaintiff must prove that
“(1) the plaintiff engaged in a protected activity . . . ; (2) the employer acted adversely against the
plaintiff; and (3l the protected activity was causally connected to the employer’s adverse action’l’
Okoli v. City ofBalrz'more, 648 F.3d 216, 223 (4th Cir. 2011) (quoting Beall v. Abbott Labs., 130
F.3d 614, 619 (4th Cir. 1997)). The same elements are applicable to prove retaliation under the

ADEA. Royster v. Gahler, 154 F.Supp.3d 206, 234 (D.Md. 2015).

 

8 ln her opposition Plaintiff includes a section titled “Hostile Work Environrnent.” ECF No. 66
at 11-16. Because a claim for hostile work environment was not raised in the Second Amended
Complaint, the Court will not address Plaintiff’ s arguments on this point.

16

 

There is no question that Plaintiff engaged in protected activity in this case. According to
her Second Amended Complaint, Plaintiff filed at least four charges of discrimination during the
relevant time period, from August 2015 through June 2016. ECF No. ll at 8-10, 1111 63, 66, 82,
86. Defendant challenges, however, whether based on the factual record construed in a light most
favorable to Plaintiff, the actions alleged rise to the level of adverse employment action and, if so,
whether Plaintiff has shown a causal connection between the protected activity and the adverse
employment actions. ECF No. 63-2 at 14-21.

a. Adverse Employment Action

“To prevail on a Title Vll claim [or ADEA claim], ‘the existence of some adverse
employment action is required.” Holland v. Wash. Homes, Inc., 487 F.3d 208, 219 (4th Cir. 2007).
“An adverse employment action is a discriminatory act that adversely affects the terrns, conditions,
or benefits of the plaintiff’s employment.” Westmoreland v. Prz'nce George’s Cly., Ma’., 876
F.Supp.2d 594, 604-05 _ (D.Md. 2012) (citations and internal quotation marks omitted).
“[A] lthough actions short of termination may constitute an adverse employment action within the
meaning of [Title VII or the ADEA] . . . not everything that makes an employee unhappy is an
actionable adverse action.” Settle v. Balt. Cly.-, 34 F.Supp.2d 969, 989 (D.Md. 1999) (quoting
Montandon v. Farmland ]ndus., Inc., 116 F.3d 355, 359 (8th Cir. 1997)) (internal quotation marks
omitted).

Plaintiff alleges that she suffered several adverse employment actions: (1) denial of
promotion to various positions, including Parole and Probation Field Supervisor I, Parole and
Probation Regional Administrator, and Correctional Hearing Officer I; (2) denial of transfer from
the DPP Westminster office to an office in Baltimore City; and (3) termination ECF No. 11 at

16, 1111 139, 142-43;' ECF No. 66 at 3_11. Plaintiff also alleges that: (1) a supervisor eavesdropped

17

 

on her conversation with an offender and surveilled Plaintiff on video cameras, ECF No. 11 at 15,
11 132; (2) a different supervisor advised agents not to speak to Plaintifl`, ial 11 133; (3) Plaintiff
received a “concerns memorandum” after informing a supervisor of deficiencies in an audit, id. at
16, 11 138; and (4) documents that were rescinded remained in Plaintiff’s personnel file, ial at 16-
17, 1111 135, 141, 149. Defendant challenges Whether these alleged actions, with the exception of
the denial of promotions and termination rise to the level ofl adverse employment action ECF
No. 63-2 at 15-17. The Court will address each alleged adverse action 1
Actions and Commem‘s by Supervisors

In her Second Amended Complaint, Plaintiff alleges that she suffered adverse employment
actions by two supervisors, Rubin and Robinson in October 2015. ECF No. 11 at 15,1111 132-33.
According to Plaintiff, Rubin “hid[ ] around the corner listening to [Plaintiff` s] conversation with
an offender” and “watched 1Plaintiff] and another Black colleague on the surveillance cameras.”
Id. 11 132. Robinson “told other agents not to speak to Plaintiff.” Ia’. 11 133. “Although [the] . . .
‘antiretaliation provision[s of Title VII and the ADEA] must be construed to cover a broad range
of employer conduct,’ not every uncomfortable moment in the workplace will constitute an
adverse action.” Thom v. Sebelius, 766 F.Supp.2d 585, 600 (D.Md. 2011) (quoting Thompson v.
N., Am. Slainless, LP, 562 U.S. 170, 173 (2011)). “[T]he anti-retaliation provision of Title Vll
[and the ADEA] does not protect against petty slights, minor annoyances, and simple lack of good
manners.” Id. at 603 (citations and internal quotation marks omitted). Although the actions and
comments of her Supervisors may have been uncomfortable for Plaintiff, they “a_mount to nothing

553

more than unactionable ‘personal slights and do not rise to the level of adverse employment

actions because they would not “dissuade a reasonable employee from lodging a complaint of

18

 

 

discrimination.” Id. (quotingAdams v. Upper Chesapeake Mea'. Ctr., No. AMD 08-346, 2009 WL
997103, at *4 (D.Md. Apr. 14, 2009)).
Concerns Memorandum and Docum'entation in Personnel File

Plaintiff also alleges that the “concems memorandum” she received from her supervisor,
Hubble, and the documentation that remained in her personnel file Were adverse employment
actions. ECF No. 11 at 16-17, 1111 135, 138, 141, 149. Both actions fail to qualify as adverse
because “[t]here is no indication in the record that [they] . . . had any tangible effect on the terms
and conditions of [Plaintiff]’s employment.” Thom, 766 F.Supp.2d at 599. Additionally, with
regard to the “concems memorandum,” in Thorn, this Court held that a counseling letter issued to
the plaintiff was not an adverse employment action because it “did not actually implement any
discipline” and was “akin to a poor performance review or reprimand, both of which are generally
not adverse actions.” Id. at 598.

Denial of Transfer

Plaintiff`s allegation that the denial of her transfer request was an adverse employment
action also fails. “An employer’s failure to promote an employee constitutes an adverse
employment action but a mere refusal to grant a transfer that an employee desires does not qualify
' as an adverse employment action unless the decision ‘had some significant detrimental effect’ on
the employee.” Wagstajv. City ofDurham, 233 F.Supp.2d 739, 744 (M.D.N.C. 2002) (quoting
Boone v. Goldin, 178 F.3d 253, 256 (4th Cir. 1999)). 1

Here, Plaintiff has not suffered any “significant detrimental effect” and she has also failed
to show that she was eligible for transfer under the DPSCS Voluntary Transfer Policy at the time
of request Plaintiff contends that refusal to grant her transfer resulted in a lengthy commute and

stress on her vehicle, but these are neither significant detrimental effects on the terms and

c

19

 

conditions of her employment, nor are they considered “circumstances of extreme hardship”
sufficient to warrant transfer under the policy ECF No. 63-12 at 4 (“Under circumstances of
extreme hardship, the Deputy Secretary for Operations may make an exception to the two year
waiting period Such hardships must be documented and must have developed subsequent to the
employee accepting their current position _ Under no circumstances will pre-existing
conditions/circumstances or commuting distance be considered as reason for transfer prior to the
two year requirement.” (emphasis added)). Furthermore, it is clear under the policy that Plaintiff ‘
was not eligible for voluntary transfer at the time of request in January 2016 because she had only
been in the senior parole and probation agent position and the Westminster office since March
2015. ECF No. 63-8 at 2; ECF No. 63-12 at 3 (“An employee must have two years of service that '
includes the probationary period in their current position and location before requesting an initial
transfer.”).9
Denial of Promotions and Termination

Finally, Plaintiff alleges that the denial of promotion to several positions and her ultimate
termination were adverse employment actions. ECF No. 66 at 3-5, 6-11. Defendant does not
contest that these actions were adverse, but instead argues that there is no causation between the
actions and PlaintiffJ s protected activity ECF No. 63-2 at 17_21. Because failing to promote and

firing are “tangible employment actions” that can give rise to liability under Title VII and the

 

9 To this point, Plaintiff disagrees that the Voluntary Transfer Policy governed her transfer request
ECF No. 66 at 5 . Instead, Plaintiff cites to DPSCS General Order '10-001, which sets forth Transfer
Eligibility Criteria in Section V and states: “(a) Initial transfer. An employee shall be eligible for
transfer upon completion of two consecutive years of employment with the Di_vision.” ECF No.
66, Ex. B. Evenif Plaintiff is correct and this order governed her transfer request, Plaintiff Would
still have been ineligible for transfer as she had not completed two consecutive years of
employment in January 2016 after only being reinstated to state employment in March 2015.

20

 

 

ADEA, the Court will treat these actions as adverse Boone, 178 F.3d at 256 (quoting Burlington
Indus., lnc. v. Ellerth, 524 U..S. 742, 761 (1998)).
b. Causal Connection

In addition to proving that the employer acted adversely a plaintiff must also show that the
protected activity was causally connected to the adverse action Okoli, 648 F.3d at 223. This
causation requirement “requires [the plaintiff] to demonstrate not only a causal connection
between his opposition and his termination but that his opposition was the ‘but for’ cause of that
termination” Noel v. United Parcel Serv., Inc., PWG-13-1138, 2014 WL 4452667, at *8 (D.Md.
Sept. 9, 2014) (citation omitted).

“[B]oth this Court and the United States Court of Appeals for the Fourth Circuit have held
that proximity in time between the protected activity and the adverse employment action may be
sufficient to establish the causation requirement.” McGrath-Maloit v. Maryland, 565 F.Supp.2d
656, 671 (D.Md. 2008). “[A] causal connection.for purposes of demonstrating a prima facie case
exists where the employer takes adverse employment action against an employee shortly after
learning of the protected activity.” Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004).
“Generally, however, the passage of time alone cannot provide proof of causation unless the
‘temporal proximity between an employer’s knowledge of protected activity and an adverse
employment action’ was ‘very close.”’ Pepper v. Precision Valve Corp., 526 F.App’x 335, 337
(4th Cir. 2013) (quoting Clarlc Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)). A
“significant lapse of time between the protected activity . . . and [the adverse employment action1
does not support an inference of retaliation.” Jones v. Constellation Energy Projects & Servs.
Grp., Inc., 629 F.App’x 466, 469 (4th Cir. 2015) (finding no causal connection where there was a

nine month lapse between plaintist complaint and his termination); see also Clarlc Cty. Sch. Dist.,

21

 

532 U.S. at 273-74 (finding no causal connection where there was a twenty month lapse between
Plaintiff’ s EEOC complaint and her transfer); Pepper, 526 F.App’x at 337 (finding no causal
connection where there was a ten month lapse between plaintiffs filing of a lawsuit and his
termination); Pascual v. Lowe’s Home Ctrs., Inc., 193 F.App’x 229, 233 (4th Cir. 2006) (finding
no causal connection where there was a three or four month lapse between plaintist protected
activity and his terrnination). Additionally, “[t]o prove the causal element, Plaintiff must establish
that Defendant had knowledge of Plaintiff’ s [protected activity] before committing the alleged act
of retaliation.” Ashron ex rel. Ashton v. Okosun, 266 F.Supp.2d 399, 407 (D.Md. 2003) (citations
omitted).

Here, Plaintiff is unable to prove a causal connection between her protected activity and
the denial of promotionsor her termination First, with regard to the denial of promotions, Plaintiff
is able to show temporal proximity between several of her charges of discrimination and the denial
of promotions, but she is unable to show that the Human Resources analysts responsible for
determining qualification for open positions were aware of her protected activity or that they
exhibited any discriminatory animus. Jones, 629 F.App’x at 470 (“To establish a causal link
between the alleged animus and the adverse employment action a plaintiff must demonstrate that
the individuals who expressed animus played a role in the adverse employment action.”); Ashton,
266 F.Supp.Zd at 407 (holding that the plaintiff failed to establish a causal connection where her
employer had no knowledge of any protected activity).

Plaintiff filed four charges of discrimination with the EEOC during the relevant time
period: (1) an August 2015 charge for harassment, ECF No. ll at 8, 11 63; (2) a September 2015
charge, “citing discrimination harassment, and retaliation” id.'11 66; (3) the operative June 2, 2016

charge, “citing harassment, unequal terms and conditions of employment and disciplinary action

22

 

and denial of transfer,” id at 9, 11 82; and (4) a June 6, 2016 charge, “citing retaliation for protected
activities and denial of promotional opportunities,” id. at 10, 11 86. During that same time period,
Plaintiff applied for three positions: reinstatement to Parole and Probation Field Supervisor I on
August 28, 2015; Parole and Probation Regional Administrator on March 9, 2016; and
Correctional Hearing Officer l on April 7, 2016. ECF No. 63-4 at 3. Records demonstrate that
Plaintiff was scheduled for an interview for the Field Supervisorl position but it is unclear whether
she interviewed for the position Id. However, Plaintiff was deemed “not qualified” for the
Correctional Hearing Officer I and Regional Administrator positions and received letters of
rejection for those positions dated June 24, 2016 and July 22, 2016, respectively ECF Nos. 63-5,
63-6. Because Plaintiff had engaged in protected activity in close proximity to the rejection of
her applications, the Court could infer a causal link. However, Plaintiff is unable to show that the
two Human Resources analysts responsible for evaluating Plaintiff s applications and determining
her qualification for the positions, Sharon Grant and Sandra Regler, were aware of Plaintiff’s
protected activity or expressed discriminatory animus. ln fact, the evidence presented by the
Deputy Director of the Human Resources Services Division for DPSCS demonstrates that Human
Resources analysts “work independently” to evaluate an applicant’s qualifications and “do not
investigate or consider whether the applicant has filed any complaint of discrimination or opposed
discriminatory behavior in the past.” ECF No. 63-3 at 2, 11 3. Instead, analysts determine whether
an applicant is qualified by evaluating the applicant against the required qualifications presented
in the job announcement Id. Therefore, Plaintiff is unable to demonstrate a causal connection
between her protected activity and the denial of the promotions.

With regard to her termination Plaintiff is also unable to demonstrate a causal connection

because the nearly seven month lapse between Plaintiff‘ s latest charge of discrimination on June

23

 

6, 2016 and her termination on December 22, 2016 negates an inference of causality Jones, 629
F.App’x at 469. In Pascual, the United States Court of Appeals for the Fourth Circuit found that
the three to four month time period between the plaintiffs complaints of harassment and
termination was “too long to establish a causal connection by temporal proximity alone.” 193
F.App’x at 233. Here, the nearly seven month lapse far exceeds that in Pascual.

Accordingly, where Plaintiff has not established any causal connection by temporal
proximity or evidence of discriminatory animus, she has not presented sufficient evidence to
satisfy the third element of the McDonnell Douglas framework and cannot make a prima facie
case of retaliation

c. Defendant’s Legitimate, Non-Retaliatory Reasons F or Its Actions

Assuming arguendo that Plaintiff has established a prima facie case of retaliation the
burden shifts to Defendant to show that it had legitimate, non-retaliatory reasons for declining to
promote Plaintiff and for terminating her. This is a burden of production not persuasion meaning
that Defendant merely has to provide evidence demonstrating that the declination to promote and
the termination was not in retaliation for Plaintiff s charges of discrimination See Holland, 487
F.3d at 214. Defendant carries this burden as to the denial of the promotions because it produced
evidence showing that Plaintiff was deemed not qualified due to lack of experience. ECF Nos. 63-
5, 63-6. Defendant also carries this burden as to Plaintiff s termination because it produced
evidence that Plaintiff violated several provisions of the DPSCS Standards of Conduct when she
had unauthorized contact with an inmate in a correctional facility, failed to disclose the contact,
made a false statement in a report regarding contact with inmates, and made additional false
statements during an investigation into the matter. ECF No. 63-7 at 2,1111 4-5; ECF No. 63-8 at 2-

8. Lastly, although it has been determined that the denial of Plaintist transfer request was not an

24

 

 

adverse employment action the Court notes that, even if it was, Defendant denied the request for
le gitimate, non-retaliatory reasons. Defendant has shown that Plaintiff was not eligible for transfer
according to the policy because she had not worked in her position or the Westminster location for
two years at the time of the request and that Plaintiff’s reasoning for the request was based on
circumstances that occurred subsequent to Plaintiff s acceptance of the position contrary to the
spirit of the policy ECF No. 63-11 at 4-8.

Because Defendant has carried the burden of producing evidence of legitimate, non-
retaliatory reasons for its actions, the burden shifts to Plaintiff to show that Defendant’s
explanations are pretextual As a practical matter, the burden to show pretext “merge[s] with the
ultimate burden of persuading the court” that the plaintiff has been the victim of unlawful
discrimination which Plaintiff 7 can accomplish by showing that Defendant’s proffered
explanations are “unworthy of credence.” Holland, 487 F.3d at 214 (quoting Tex. Dep ’i of Cmiy.
Ajj‘airs v. Burdine, 450 U.S. 248, 256 (1981)).

Here, Plaintiff has put forth insufficient evidence showing that Defendant’s proffered
legitimate explanations were false. With regard to denial of the promotions, Plaintiff attempts to
discredit Defendant’s reasoning by presenting her resume, transcripts, and certifications to
demonstrate that she was qualified ECF No. 66, Ex. A. Assurning arguendo that Plaintiff could
create a weak issue of fact on this issue, “judgment as a matter of law [is] appropriate [where] a
‘plaintiff create[s] only a weak issue of fact as to whether the employer’s reasons were untrue and
there was abundant and uncontroverted independent evidence that no discrimination had
occurred.” Holland, 487 F.3d at 215 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 148 (2000)). As discussed, Plaintiff has failed to establish any discriminatory animus

on the part of the Human Resources analysts responsible for evaluating her application or any

25

 

 

nexus to discrimination The evidence is uncontroverted that the Human Resources analysts were
unaware of her protected activity and did not consider it when determining whether she was
qualif1ed for the promotions ECF No. 63-3 at 2, 11 3. With regard to the denial of her transfer
request and her termination Plaintiff presents no evidence showing that Defendant’s proffered
explanations are false. Plaintiff s argument that General Order 10-001, rather than the Voluntary
Transfer Poliey, governs her request is without merit, as discussed above. Additionally, Plaintiff
admits that she engaged in unauthorized contact with an inmate on August 6, 2016 and that she
failed to report the contact to her supervisor, as required by policy ECF No. 66 at 6. Based on
the evidence in the record, no reasonable jury could conclude that Defendant’s proffered
explanations are “urlworthy of credence.” Bardine, 450 U.S. at 256.

Therefore, because Defendant has put forth evidence of legitimate, non-retaliatory bases
for its actions and Plaintiff has failed to present any evidence sufficient to refute it or otherwise
establish a genuine issue of material fact, Defendant is entitled to judgment as a matter of law on
the claim of retaliation

_Q_QEM

For the reasons set forth in this Memorandum Opinion, the Court finds that, in the light
most favorable to Plaintiff, there is insufficient evidence from which a jury could find in Plaintiff s
favor on her retaliation claim. Therefore, Defendant’s Motion (ECF No. 63) is GRANTED, and
Plaintiff’S Motion to Compel (ECF No. 56) and Motion for Leave to Amend Opposition to

Summary Judgment (ECF No. 71) are DISMISSED as MOOT. A separate order will follow.

Date: Wég‘z ZOI?

 

United S tes Magistrate Judge

26

